United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    December 3, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-30252
                                      Summary Calendar



       TWENTY GRAND OFFSHORE, INC.,

                                                      Plaintiff-Counter Defendant-Apellant,

                                             versus

       UNITED STATES OF AMERICA,

                                                      Defendant-Counter Claimant-Appellee.



                   Appeal from the United States District Court for
                         the Western District of Louisiana
                             (USDC No. 02-CV-1981)
           _______________________________________________________


Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

       The district court correctly upheld the Coast Guard Commandant’s decision as his

interpretation of 46 C.F.R § 4.05-10(b) was not arbitrary or capricious. See Citizens to

Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416, 91 S. Ct. 814, 823-24 (1971). It


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
was not arbitrary or capricious to decide that a three-day delay of the written report failed

to meet the “without delay” requirement of the statute if the written report is to satisfy the

immediate notice requirement in 46 C.F.R. § 4.05-1(a). AFFIRMED.




                                              2